Citation Nr: 0329079	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  96-24 425U	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for lumbosacral disk 
disease, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from April 1986 until July 
1989.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a March 1996 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Oakland, California.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to this 
claim because it was filed before enactment of the law.  See 
Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 25, 2003).  
However, the factual scenario in Kuzma, as well as in the 
prior Federal Circuit cases of  Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) cited therein, was that proceedings were 
complete before VA when the VCAA was enacted.  Clearly, that 
is not the case here.  Furthermore, there is contrary legal 
precedent, see VAOPGCPREC 11-00, which holds the VCAA applies 
retroactively to claims pending on the date the law was 
enacted, such as this claim.

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to a claim such as this, 
and the potential prejudice to the appellant if the Board 
were to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  It 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claim.  In fact, it would 
be more advantageous to the veteran.  The veteran may waive 
the right to notice and duty to assist required by the VCAA, 
although the record does not reflect that he has done so. 

In the present case, the rating criteria pertaining to spinal 
disabilities have undergone revisions during the course of 
his appeal.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  
Thus, the veteran must be notified as to both the old and new 
versions of the law.  Such notice is required in order to 
comply with the VCAA.   Moreover, VA last examined the 
veteran in 1997 for his lumbosacral disk disease.  Given the 
length of time since that examination, and given the change 
in criteria, the Board concludes that the veteran should be 
afforded another spine examination.

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

2.  The RO should schedule the veteran 
for a VA spine examination.  The 
examination must include complete range 
of motion findings.  Moreover, the 
examiner should note whether there is any 
additional limitation of function due to 
factors such as pain, weakness, 
fatigability, incoordination and pain on 
movement.  Any other necessary tests and 
procedures should be performed.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
evaluation.  

3.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  In considering 
the veteran's lumbar claim, both the old 
version of 38 C.F.R. § 4.71a and the 
revised version, effective September 26, 
2003, must be contemplated.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




